J-A21011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: TERMINATION OF PARENTAL             :   IN THE SUPERIOR COURT OF
    RIGHTS TO N.J.S., A MINOR                  :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: M.J.S., FATHER                  :
                                               :
                                               :
                                               :
                                               :   No. 626 EDA 2021


               Appeal from the Order Entered February 25, 2021,
                in the Court of Common Pleas of Lehigh County,
                   Orphans' Court at No(s): No. A2020-0018.


BEFORE:      KUNSELMAN, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                           FILED JANUARY 5, 2022

        In this matter, Appellant M.J.S. (Father) appeals from the order

involuntarily terminating his rights to his three-year-old daughter, N.J.S. (the

Child), pursuant to the Adoption Act. See 23 Pa.C.S.A. § 2511(a)(1), (8);

(b).1 After careful review, we affirm.

        The relevant factual and procedural history is as follows: The Lehigh

County Office of Children and Youth Services (CYS) became involved with the

family shortly after the Child’s birth in August 2017; Mother had disclosed that

she used cocaine a week before the Child was born. However, the case did

not become court-active until December 2018 when Mother was incarcerated.

____________________________________________


*   Former Justice specially assigned to the Superior Court.

1The orphans’ court also terminated the rights of T.S.S. (Mother). She did
not appeal.
J-A21011-21



At the time, Father’s whereabouts were unknown, and thus the Child was

without parental care. The court granted CYS emergency custody, and the

agency placed the Child with the Maternal Grandparents.2

       On December 13, 2018, the court adjudicated the Child dependent,

pursuant to the Juvenile Act. See 43 Pa.C.S.A. § 6302. Father stipulated to

the dependency adjudication because he was homeless.           The dependency

court ordered Father to achieve certain goals to aid reunification. Specifically,

Father was ordered to: 1) obtain and maintain appropriate housing and legal

income; 2) submit to urinalysis to demonstrate sobriety; 3) continue with

mental health treatment; and 4) attend visitation.          These benchmarks

remained unchanged through the dependency litigation.

       The dependency litigation consisted of four permanency review hearings

between February 2019 and August 2020. After each review, the dependency

court determined Father made minimal progress toward alleviating the

circumstances that necessitated the Child’s removal and subsequent

placement with the Maternal Grandparents. In February 2020, CYS filed a

petition to involuntarily terminate Father’s rights. The orphans’ court held a

hearing on January 11, 2021. Importantly, Father did not appear. The court

____________________________________________


2 The Child resided with the Maternal Grandparents for virtually all of her life.
From her birth in August 2017 until October 2018, the Child and Mother stayed
with the Maternal Grandparents. In October 2018, Mother secured housing
through the Salvation Army. Mother and the Child were together from October
2018 until Mother’s incarceration in December 2018.



                                           -2-
J-A21011-21



subsequently granted the petition, and Father timely-filed this appeal.   He

presents the following issues for our review:

            1. Did the orphans’ court abuse its discretion when it
               found by clear and convincing evidence that Father by
               conduct continuing for a period of at least six months
               immediately preceding the filing of the petition to
               terminate parental rights had evidenced a settled
               purpose of relinquishing his parental claim to the Child
               or had refused or failed to perform his parental duties?

            2. Did the orphans’ court abuse its discretion when it
               found by clear and convincing evidence that the
               conditions which led to the removal or placement of
               the Child continued to exist and that termination of
               parental rights would best serve the needs and
               welfare of the Child?

            3. Did the orphans’ court abuse its discretion when it
               found by clear and convincing evidence that CYS had
               satisfied its burden of proof as to 23 Pa.C.S.A. §
               2511(b); that the termination of parental rights best
               serves the needs and welfare of the Child?

Father’s Brief at 5 (style adjusted).

      We review these issues mindful of our well-settled standard of review.

         The standard of review in termination of parental rights
         cases requires appellate courts to accept the findings of fact
         and credibility determinations of the trial court if they are
         supported by the record. If the factual findings are
         supported, appellate courts review to determine if the trial
         court made an error of law or abused its discretion. A
         decision may be reversed for an abuse of discretion only
         upon demonstration of manifest unreasonableness,
         partiality, prejudice, bias, or ill-will. The trial court's
         decision, however, should not be reversed merely because
         the record would support a different result. We have
         previously emphasized our deference to trial courts that
         often have first-hand observations of the parties spanning
         multiple hearings.


                                        -3-
J-A21011-21



In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent's conduct satisfies the statutory
         grounds for termination delineated in section 2511(a). Only
         if the court determines that the parent's conduct warrants
         termination of his or her parental rights does the court
         engage in the second part of the analysis pursuant to section
         2511(b): determination of the needs and welfare of the
         child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

     Instantly, the orphans’ court terminated Father’s parental rights

pursuant to Section 2511(a)(1), (8), and (b). We need only agree with the

orphans’ court as to any one subsection of Section 2511(a), as well as Section

2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super.

2004) (en banc). Moreover, we may uphold a termination decision if any

proper basis exists for the result reached. In re C.S., 761 A.2d 1197, 1201

(Pa. Super. 2000) (en banc).

     Father’s first and second appellate issues correspond with the respective

grounds for termination under Section 2511(a)(1) and (8). His third appellate

issue concerns the second prong of the bifurcated termination analysis,

Section 2511(b). We begin our discussion with a review of the first prong of

the termination analysis under Section 2511(a):


                                      -4-
J-A21011-21


           (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of at
            least six months immediately preceding the filing of the
            petition either had evidenced a settled purpose of
            relinquishing parental claim to a child or has refused or
            failed to perform parental duties.

                                     ***

            (8) The child has been removed from the care of the
            parent by the court or under a voluntary agreement with
            an agency, 12 months or more have elapsed from the
            date of removal or placement, the conditions which led
            to the removal or placement of the child continue to exist
            and termination of parental rights would best serve the
            needs and welfare of the child.

   23 Pa.C.S.A. § 2511(a)(1), (8).

      As we need only to agree with the trial court as to one subsection of

Section 2511(a), we analyze whether CYS properly established grounds under

Section 2511(a)(1). Termination under Section 2511(a)(1) will be warranted

if Father has either evidenced a settled purpose of relinquishing his parental

claim, or if Father has refused or failed to perform parental duties. Under

either event, Father’s offending conduct must have been continuing for a

period of at least six months immediately preceding the filing of the

termination petition. See id.

      Here, the petition was filed in February 2020, thus the statutory

timeframe began in August 2019.            We have clarified, however, that

“[a]lthough the six-month period immediately preceding the filing of the

petition is most critical to the analysis, the court must consider the whole


                                     -5-
J-A21011-21



history of the case and not mechanically apply the six-month provision.” In

re I.J., 972 A.2d 5, 10 (Pa. Super. 2009) (citation omitted). “The trial court

must examine the individual circumstances of each case and consider all of

the explanations of the parent to decide if the evidence, under the totality of

the circumstances, requires involuntary termination.” In re B., N.M., 856

A.2d 847, 855 (Pa. Super. 2004), appeal denied, 872 A.2d 1200 (Pa. 2005).

       Instantly, Father contests the court’s termination under Section

2511(a)(1) by citing his substantial compliance with the reunification plan. He

explains    that    termination    was    unwarranted,     because    his   substantial

compliance evidenced his genuine effort to reunify with the Child – not “a

settled purpose of relinquishing [his] parental claim.” See generally Father’s

Brief at 13-16. He also cites his compliance to refute the court’s finding that

he refused or failed to perform parental duties. Id.

       Father      argues   the   following    facts   demonstrated   his   substantial

compliance. First, the CYS caseworker testified that Father obtained suitable

housing.3       Second, it was also undisputed that Father has obtained legal

income; Father receives SSI benefits, because he is legally blind.4 Third, the

caseworker testified that, although Father consumes marijuana, it was not a
____________________________________________


3 Although we review the court’s determination under Section 2511(a)(1), we
note that Father’s Section 2511(a)(8) argument is rooted in the fact that he
obtained housing; thus, he argues, he remedied the only condition which led
to the Child’s removal from his legal care. See generally Father’s Brief 16-
21.

4Father is so impaired that he requires care 56 hours per week, and he is
unable to cook food for himself.

                                           -6-
J-A21011-21



significant concern for the agency, as it did not seem to impact his

functioning.5 Lastly, Father argues he visited the Child consistently, but to

the extent he did not, the fault should be borne by CYS – for not scheduling

visitations closer to his home and by the Maternal Grandparents – with whom

Father’s relationship soured.

       Taken together, Father analogizes these facts with those in In re I.J.,

supra, and In re Adoption of G.L.L., 124 A.3d 344 (Pa. Super. 2015).

Father’s reliance on these cases, however, is ultimately misplaced. In G.L.L.,

the local children, youth and families agency sought to terminate a mother’s

rights under, inter alia, Section 2511(a)(1); naturally, the agency also had

to prove termination served the child’s needs and welfare under Section

2511(b).     The orphans’ court denied the agency’s petition under Section

2511(b). The agency appealed, and we affirmed. G.L.L. is inapposite from

this matter, because that case only involved the second prong of the

termination analysis under Section 2511(b). In fact, although we affirmed the

orphans’ court denial of the agency’s petition under Section 2511(b), we

rebuked the orphans’ court for not first reaching a determination under

Section 2511(a). See G.L.L., 124 A.3d at 345 n.2 (citing In re C.M.S., 884

A.2d 1284, 1286-87 (Pa. Super. 2005) (“Only after determining that a

parent’s conduct warrants termination of his or her parental rights under
____________________________________________


5 It was unclear whether Father’s consumption was medical or illicit, or how
often Father partook. The caseworker testified that Father attended drug
screenings in a “fairly consistent manner,” and had tested positive for
marijuana at some point.

                                           -7-
J-A21011-21



Section 2511(a) must the court engage in the second part of the analysis,

determination of the needs and welfare of the child, under Section 2511(b).”

(emphasis original).   Put plainly, neither the orphans’ court nor this Court

made any conclusions regarding the parent’s compliance as it related to

Section 2511(a)(1).

      Father’s reliance on In re I.J., though comparatively more on point, is

also misplaced. In I.J., like in G.L.L., the agency appealed the lower court’s

denial of its termination petition. This time, however, we reversed the court’s

denial, because the court neglected to conduct a “best interests” analysis

under Section 2511(a)(8) and (b). See I.J., 972 A.2d at 12-13. But in dicta,

we recognized the lower court’s determination that the agency failed to meet

its burden under Section 2511(a)(1).       We noted that the father attended

visitations, sought medical and mental health treatment, and found

employment and housing. Id. at 10.

      Nonetheless, I.J. is not factually similar to the instant case.    Here,

Father did not appear to testify at the termination hearing. While this does

not mean CYS was entitled to a default judgment – as petitioner, CYS still bore

the burden of proof – we must recognize that the testimony at the termination

hearing was essentially uncontested, save for cross-examination of witnesses

by Father’s counsel.

      At the hearing, the caseworker acknowledged that Father has “made

strides,” but she testified that Father still had not demonstrated a commitment

to the Child. See N.T., 1/11/21, at 16. Father was content to occasionally

                                     -8-
J-A21011-21



visit Child, but did not undertake the responsibility of parenthood.       When

asked if Father presented himself as a resource for the Child, the caseworker

testified: “That’s a hard question to answer. He has not indicated that he was

willing to voluntarily relinquish his rights, but his actions make – may question

his commitment to his child.” Id. at 17. The orphans’ court clearly placed

considerable weight on this testimony. See Trial Court Opinion (T.C.O.),

4/15/21 at 4-5.

      After review, we conclude the record supports the court’s determination.

For instance, Father only attended two of the four permanency review

hearings.   After each review, the court concluded Father made minimal

progress.   Indeed, the court ordered Father to participate in a parenting

program through Abraxas, a service provider. The parenting program ended

unsuccessfully after Father’s refused to participate, even though Abraxas tried

to accommodate him. See id. at 42-43. Similarly, Father was advised that

he could visit the Child daily at Safe Start, a therapeutic day program for

children who have been “drug impacted” while in utero. Id. at 7. But Father

did not attend once.

      Regarding visitation, Father’s progress with this goal was not as

significant as he claims. Initially, the visits were arranged privately between

Father and the Maternal Grandparents.        The frequency of those visits is

unknown, but apparently the relationship between the Maternal Grandparents

and Father deteriorated to the point where CYS had to take over the

arrangement.      The source of the conflict appears to have been Father’s

                                      -9-
J-A21011-21



fluctuating sobriety. See id. at 28, 34. CYS began arranging the visits at a

neutral location, the Comfort Cottage, in July 2020. Since then, Father visited

Child only 40% of the time, and he often failed to appear despite confirming

his attendance the day before. Father could have also telephoned the Child

to increase his contact, but he never did. Id. at 39.

      On appeal, Father claims CYS did not accommodate him. He argues

CYS should have arranged for the visitations to be closer to his home in the

center city area. See Father’s Brief at 14. But due to the Covid-19 pandemic,

the visits had to be arranged at the Comfort Cottage instead of the

government center in downtown Allentown. Neither Father, nor his caretaker

could drive, so CYS provided Father with bus passes; there was a bus stop

within walking distance of the Comfort Cottage.

      Father also cites his request for more visitation as evidence that he did

not evince a settled purpose to relinquish his parental claim. Although, Father

requested more visitation in August 2020, the dependency court denied his

request, because he was not utilizing the visits that were already scheduled.

    In light of these facts, we agree that Father has failed to perform his

parental duties. Our Supreme Court has defined parental duty as follows:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child. Thus, this Court has held that the parental obligation
         is a positive duty which requires affirmative performance.



                                    - 10 -
J-A21011-21


         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.

         Because a child needs more than a benefactor, parental duty
         requires that a parent ‘exert himself to take and maintain a
         place of importance in the child's life’.

B., N.M., 856 A.2d at 855 (citing In re Burns, 379 A.2d 535 (Pa. 1977) and

In re: G.P.-R., 851 A.2d 967, 976 (Pa. 2004)) (internal citation omitted)).

      Moreover, we have explained:

         Parental duty requires that the parent act affirmatively with
         good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of his or her ability, even in difficult
         circumstances. A parent must utilize all available resources
         to preserve the parental relationship, and must exercise
         reasonable firmness in resisting obstacles placed in the path
         of maintaining the parent-child relationship. Parental rights
         are not preserved by waiting for a more suitable or
         convenient time to perform one's parental responsibilities
         while others provide the child with his or her physical and
         emotional needs.

Id. (internal citations omitted).

      A parent is not required to do the impossible, of course. We have held

that even an incarcerated parent can defeat a Section 2511(a)(1) petition, if

it is shown that the parent has utilized all available resources while in prison

to maintain a relationship with the child. See, e.g., In re Adoption of Dale

A., II, 683 A.2d 297, 302 (Pa. Super. 1997).

      Here, however, the orphans’ court determined Father did not fulfill his

parental duties, as he did not make sufficient efforts to maintain contact with



                                     - 11 -
J-A21011-21



the Child. The court noted that Father never sought to have telephone contact

with the Child. Although the Child was quite young through the pendency of

the litigation, the court determined Father could have – but did not – utilize

phone calls to create some sort of ongoing familiarity.       Similarly, Father

refused to participate in the Abraxas program, just as he chose not to

participate in Child’s early intervention care at Safe Start, which was critical

for the Child’s development. While visitations at the Comfort Cottage were

logistically inconvenient, they were not impossible. Notwithstanding Father’s

argument to the contrary, CYS did accommodate Father by offering him bus

passes.6 At the hearing, Father’s counsel took the position that Father was

only recently able to utilize the aide. That may be, but as our law makes

clear, parental rights are not preserved by waiting for a more suitable or

convenient time to perform one’s responsibilities. B., N.M., supra.

       Therefore, we conclude the orphans’ court did not err or abuse its

discretion when it determined CYS met its burden under Section 2511(a)(1).

Father simply refused to perform his parental duties. Given this disposition,

we need not address Father’s second appellate issue – whether termination

was warranted under Section 2511(a)(8).
____________________________________________


6 We note that, at a termination hearing, an orphans’ court is not required to
consider an agency’s “reasonable efforts” to aid reunification; although, the
lack of reasonable efforts may be relevant. See In re C.D.C., 105 A.3d 662,
672 (Pa. 2014). Here, it appears CYS provided reasonable efforts. CYS had
to schedule visits at the Comfort Cottage due to its Covid-19 protocol.
Visitations at its facility downtown would have been much more convenient
for Father, but that was unfortunately not an option. To accommodate Father,
CYS offered him bus passes.

                                          - 12 -
J-A21011-21



     We turn now to Father’s third appellate issue, which concerns the second

prong of the termination analysis. Father argues the orphans’ court erred or

abused its discretion when it determined that termination would best serve

the Child’s needs and welfare under Section 2511(b).          Section 2511(b)

provides:

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(b).

     This Court has explained that:

        [S]ection 2511(b) focuses on whether termination of
        parental rights would best serve the developmental,
        physical, and emotional needs and welfare of the child.
        In In re C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005),
        this Court stated, “Intangibles such as love, comfort,
        security, and stability are involved in the inquiry into the
        needs and welfare of the child.” In addition, we instructed
        that the trial court must also discern the nature and status
        of the parent-child bond, with utmost attention to the effect
        on     the     child  of    permanently     severing     that
        bond. Id. However, in cases where there is no evidence of
        a bond between a parent and child, it is reasonable to infer
        that no bond exists. In re K.Z.S., 946 A.2d 753, 762-63
        (Pa. Super. 2008). Accordingly, the extent of the bond-
        effect analysis necessarily depends on the circumstances of
        the particular case. Id. at 763.

                                    - 13 -
J-A21011-21



In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Concerning the bond, the question is not merely whether a bond exists,

but whether termination would destroy this existing, necessary and beneficial

relationship. See C.M.K., 203 A.2d at 264 (citation omitted); see also K.Z.S.,

946 A.2d at 764 (holding there was no bond worth preserving where the child

had been in foster care for most of the child’s life, which caused the resulting

bond to be too attenuated). We add, the court is not required to use expert

testimony to resolve the bond analysis but may rely on the testimony of social

workers and caseworkers.      In re Z.P., 994 A.2d 1108, 1121 (Pa. Super.

2010). Finally, we emphasize that “[w]hile a parent’s emotional bond with his

and/or her child is a major aspect of the Section 2511(b) best-interest

analysis, it is nonetheless only one of many factors to be considered by the

court when determining what is in the best interest of the child.”        In re

N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011) (citation omitted).

      Instantly, the orphans’ court determined:

         Although the [CYS caseworker] had not personally observed
         interactions between Father and [the Child], given [the
         Child’s] very young age, the nearly life-long absence of her
         Father from her day-to-day life, and the absence of any
         evidence of a bond between [the Child] and Father, it
         appears no bond exists between Father and [the Child].
         Further, if there is any bond at all between [the Child] and
         Father, the bond she has with [the Maternal Grandparents]
         is the bond worth preserving. Additional, to the extent that
         [the Child] may have any bond with Father, the Maternal
         Grandparents’ willingness to allow Father to remain a part
         of [the Child’s] life, provided he is sober and of sound mind,
         should ameliorate any potential negative effect [the Child]



                                     - 14 -
J-A21011-21


          might experience from ending whatever relationship she
          may have with Father.

T.C.O. at 8-9 (citations omitted).

       On appeal, Father argues the court resorted to erroneous speculation,

because there was no evidence of a bond. See generally Father’s Brief at

21-23; see also Father’s Brief at 20. After review, we discern no error or

abuse of discretion.

       As mentioned above, when the record is devoid of evidence between the

parent and the child, it is reasonable to infer none exists. In re K.Z.S., supra.

In this case, such an inference is warranted. The Child was three-and-a-half

years old at the time of the termination hearing, and she has spent all but two

months of her life with her Maternal Grandparents.7 Maternal Grandparents

provided the day-in-day-out parental care and ensured the Child received the

necessary therapeutic intervention at Safe Start. Moreover, the caseworker

described the Child’s attachment to the Maternal Grandparents as “strong.”

See N.T., at 19. “[The Child] looks to them for guidance, for support. She –

it’s a very close, close connection. In my opinion, she views them as her

parents.” Id. Given the caseworker’s testimony, the amount of time the Child

has spent outside of Father’s care, Father’s decision not to participate in the

Child’s development, and the dearth of mitigating testimony due to Father’s



____________________________________________


7The Child was living with her Maternal Grandparents before her dependency
adjudication. Since the adjudication, the Child has been without Father’s
parental care for approximately 25 months.

                                          - 15 -
J-A21011-21



failure to attend the hearing, we conclude the court’s determinations under

Section 2511(b) are supported by the record.

      In sum: the orphans’ court did not err or abuse its discretion when it

concluded CYS met its burden of proof that termination of Father’s rights was

warranted under Section 2511(a)(1). Father has refused or failed to perform

his parental duties throughout the pendency of this case, as evidenced by his

refusal to utilize all available resources to maintain contact with Child, or to

exert himself to maintain a place of importance in Child’s life.     Given this

conclusion, we need not address Father’s second issue – whether Father’s

appropriate housing remedied the conditions leading to the Child’s removal

from his care. See 23 Pa.C.S.A. § 2511(a)(8). Finally, we discern no abuse

of discretion nor error of law when the court determined termination would

best serve the Child’s needs and welfare, pursuant to Section 2511(b). The

orphans’ court made a reasonable inference, supported by the record, that no

worthwhile bond between Father and the Child exists.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/05/2022




                                     - 16 -
J-A21011-21




              - 17 -